UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 OF  THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2010 Commission File Number 000-28996 ELBIT IMAGING LTD.  (Translation of Registrant’s Name into English) 2 WEITZMAN STREET, TEL AVIV 64239, ISRAEL  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. EXPLANATORY NOTE Attached are the following exhibits: Press Release, dated March 16, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.    Date: March 16, 2010 ELBIT IMAGING LTD. (Registrant)   By: /s/ Shimon Yitzhaki Shimon Yitzhaki President EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Press Release, dated March 16, 2010
